DETAILED ACTION
Claims 1, 7-10, and 12-16 are pending.  Claims 14-16 are withdrawn from consideration as being drawn to nonelected inventions.
In the response filed 17 February 2021, Applicant again argues the restriction by urging that because Box No. IV corresponding to lack of unity of invention was not checked in the IPRP, unity of invention e was considered to exist (response pg 9).
This is not found persuasive.  First, under 37 CFR 1.475, the first product, the first method of using it and the first method of making it are examined together;  subsequent methods of making or using the product are separate groups.  In the elected group, the method of claims 10-11 is a method of using and the method of claims 12-13 is a method of producing.  The methods in claims 14-16 are subsequent methods of making or using the product and belong in separate groups.  Second, examiners in the national stage are not held to determinations made in the international stage.  Third, it was already indicated that rejoinder can be reconsidered if claims of the elected group are deemed allowable;  however, no claims are currently allowable.  Lastly, the restriction was made final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 17 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,924,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1, 3-5, and 7-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 17-18, and 20-25 of U.S. Patent No. 9,924,652 is withdrawn in light of Applicant’s filing of a terminal disclaimer.
The rejection of claims 1, 7-10, and 12-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement for SP-7. 

Claim Objections
Claims 1, 10 and 12 are objected to because of the following informalities:  
These objections are different from the objection set forth in the Office action mailed 17 November 2020, as applied to claim 8;  that objection was overcome by Applicant’s amendment to the claim. 
In claim 1, in last line on the first page of the claims, the comma after “or” should be deleted, and in the first line of the second page of the claims, the comma after PI635731 should be deleted.  Additionally, --and-- should be added at the end of part (b).
In claim 10, line 3, the “a” before “diploid” should be replaced with --the--.
The period at the end of part (a) of claim 12 should be replaced with a comma and the comma at the end of part (b) should be deleted.

Claim Rejections - 35 USC § 112
Claims 1, 7-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims require prolific flowering watermelon varieties that produce at least 30% more male flowers per square meter than a plant lacking the three genetic determinants, where the three genetic determinants that direct or control the prolific flowering are linked to markers IIH2119, IIH5250, and IIH4836.
Such genetic determinants are not known in the art.
The specification does not describe the structure of these genetic determinants.  While it describes that they are located on three different chromosomes (pg 9, paragraph 3), and that they are linked in some manner to marker loci IIH2119, IIH5250, and IIH4836, it does not describe any other feature about these genetic determinants, including whether they are dominant or recessive.  
The specification does not describe any structures that confer the claimed prolific flowering phenotype.  The markers themselves, each only 201 nucleotide long, are not of sufficient length to be the genes responsible for the phenotype. 
Other than saying that the three genetic determinants together confer at least 40 open male flowers per square meter and at least 30% more male flowers per square meter than a plant lacking the three genetic determinants, the specification is silent about the actual phenotype the genes confer.  A large number open male flowers per square meter can be achieved by a number of mechanisms.  Flowers are produced at nodes;  thus, if the nodes are closer together because the internodes are shorter, then such a plant will necessarily have more flowers per square meter 
The specification produced no description of which, if any, of these are part of the phenotype of producing at least 30% more male flowers per square meter than a plant lacking the three genetic determinants.  
The specification fails to describe the most basic characteristic of these genetic determinants.  There is no indication in the specification as to whether these genetic determinants (genes) are dominant, recessive or incompletely dominant.  
Further, the number of flowers per square meter is affected by environmental conditions.  US 9,924,652 describes SP-7, which the instant application indicates has the three genetic determinants that direct or control the prolific flowering and are linked to marker loci IIH2119, IIH5250, and IIH4836.  It compares the number of male flowers in SP-7 to that in SP-6, which the instant specification indicates is non-prolific (pg 40, paragraph 4), when both plants are grown in different environmental conditions with a 61 cm spacing (‘652, example 1, Figure 3).  
The instant specification indicates that SP-7 produces 57.2 male flowers per square meter, while SP-6 produces 18.7 male flowers per square meter (Table 1);  this indicates that SP-7 produces over 300% of the number of male flowers per square meter than does SP-6.
However, Figure 3 of ‘652, which compares the number of male flowers per square meter produces in SP-7 to that in SP-6 when grown in different environmental conditions, shows under these conditions that SP-7 only produces 107% to 256% of the number of male flowers per square meter than does SP-6.  Figure 3 only shows the ratio between the two varieties;  it does 
Thus, the number of male flowers produced per square meter is strongly environmentally influenced and that the three genetic determinants are not sufficient to produce 30% more male flowers per square meter.  
Further, the number of male flowers per square meter can be affected by the space in which a plant is grown or the vines arranged.  A plant grown or arranged to fill only 0.5 square meter will have more male flowers per square meter than the same plant grown or arranged to fill 1 square meter.
The claimed characteristics appear to be partly or wholly the function of the genetic characteristics of the plant in response to the environment in which the plant was grown.  However, functional characteristics that are subject to change based on environmental conditions cannot serve as the basis to describe the invariable structural features common to members of the claimed genus.
Because the phenotypic manifestations of the genetic determinants that confer this trait are affected by environment, the structures of the genetic determinants that confer these traits must be described.  They are not.  The structural features that distinguish watermelon plants with the genetic determinants that confer the claimed male flowering trait from other watermelon plants are not described in the specification.

Claim 13 requires progeny and ancestors of SP-7 that have the three prolific flowering determinants (as all three are required to produce the at least 30% more open make flowers required in parent claim 12).  The specification defines progeny in a way that means it is a descendant of any generation (pg 29, paragraph 5;  “‘progeny’ refers to the descendant(s) of a particular cross … [and] can be, for example, of the F1, the F2, or any subsequent generation”).  
The specification fails to describe the structural characteristics that distinguish progeny of SP-7 from other watermelon plants.  The specification fails to describe the structural characteristics that distinguish SP-7 progeny with the three genetic determinants from other watermelon plants with the three genetic determinants.
The specification discusses one SP-7 ancestor with the three genetic determinants, ED268, and that ED268 was produced from a cross between Egun and Dixielee;  however, ED268 has not been deposited.  The specification fails to describe the structural characteristics that distinguish SP-7 ancestors that have the three genetic determinants from other watermelon plants that have the three genetic determinants.  
Hence, Applicant has not, in fact, described watermelon plants over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that the recitation of specific marker loci that are linked to the genetic determinants and co-segregate with the prolific flowering trait, and the SNP allele associated with the prolific flowering trait that is present in each of the markers provides a written description of the genetic determinants (response pg 10).
This is not found persuasive because the marker loci themselves are not the genetic determinants;  at 201 nucleotides long with no open reading frame of size they are too short to be the genes.  Similarly, the specific primers and probes that can be used to detect the markers are not the genetic determinants.  Thus, they cannot describe the genetic determinants.  
Applicant urges that the amendment to replace “40 open male flowers per square meter” with “produces at least 30% more open male flowers per square meter at peak flowering time compared with a watermelon plant lacking said three genetic determinants” overcome the objection (sic) that absolute values will vary depending on environmental conditions (response pg 11). 
This is not found persuasive.  First, this is not an objection;  it is a rejection.  Further, the number of open male flowers per square meter also varying depending on environmental conditions. The number of male flowers in SP-7 compared to that in SP-6, which lacks the three genetic determinants, varies depending on the environmental conditions the plants were grown in (‘652, example 1, Figure 3);  under some conditions SP-7 does not produce at least 30% more open male flowers per square meter than does SP-6.  
Applicant urges that the working examples in the application demonstrate that plants comprising the 3 determinants (e.g., SP7, ED268) bear at least 30% more open male flowers than plants lacking these determinants such as SP6 or an SP6xED268 line without the trait {see, e.g., Figure 1 and Table 1 on page 41) (response pg 11). 
This is not found persuasive.  Figure 3 of ‘652 shows that under some environmental conditions, SP-7 and SP-6 produce about the same number of flowers.  Thus, these three determinants are not sufficient for producing at least 30% more open male flowers.   

This is not found persuasive.  First, the issue was not one of an “objection”, but is a rejection.  Second, the specification describes no progeny of SP-7 and the only ancestor with the three determinants that is mentioned in the specification has not been deposited.  Thus, the number of species in the specification cannot make up for the lack of description of the three determinants.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 7-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 17 November 2020, as applied to claims 1 and 3-13.  Applicant’s arguments filed 17 February 2021 have been fully considered but they are not persuasive.  
Claims 1 and 12 are indefinite in their recitation of “30% more male flowers per square meter” as this is a property affected by how a plant is arranged and by environmental conditions.  Plants of the same variety has different growing lengths in different environmental conditions 
Lastly, as discussed in the written description rejection above, and incorporated herein, the number of male flowers produced per square meter is strongly environmentally influenced.  The number produced will be relative to the conditions under which the plant is grown.  The recitation of the planting distance (61 cm) does not fix this issue, as Figure 3 of US 9,924,652 shows that even when the plants were grown at a planting distance of 61 cm (column 29, lines 34-35), under some environmental conditions SP-7, which has the three genetic determinants, does not produce 30% more male flowers per square meter than a plant lacking the three genetic determinants (i.e. SP-6). 
Thus, the phrase is a relative term that renders the claim indefinite.
Response to Arguments
Applicant urges that the language “male flowers per square meter” has been omitted from claim 1 (response pg 11).
This is not found persuasive because this language is found in line 3 of claim 1 and line 8 of claim 12.  The other rejections detailed in the previous Office action were overcome by Applicant’s amendments to the claims.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Groot et al (WO 2012/069539) taken with the evidence of US 9,924,652.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 17 November 2020, as applied to claims 1 and 3-13.  Applicant’s arguments filed 17 February 2021 have been fully considered but they are not persuasive.  
De Groot et al teach a number of prolific flowering watermelon varieties that produce a large number of open male flowers at peak flowering time (all the varieties in Table 4 whose names start with WH, but especially WH9317x, which produced 82 open male flowers on day 22).  These plants were grown at a plant spacing of 100 cm (pg 17, lines 13-14).
‘652 describes as SP-7 plants grown at a spacing of 61 cm as having a vine length of 330 cm and 4 branches per plant and producing 57.2 flowers per plant (Table 1; column 29, lines 34-35).  The instant specification describes SP-7 producing 57.17 male flowers per square meter, the same number of flowers that ‘652 describes SP-7 as having per plant.  Thus, it can be concluded that a plant with vine length of 330 cm and 4 branches per plant covers one square meter.  

These watermelon varieties are hybrids (pg 21, line 7) and include multiple plant parts, including fruit (Tables 1-3) and flowers (Table 4);  the fruit contains seeds.  De Groot et al teach using the plants for the production and harvesting of triploid seedless fruit (Example 3, Table 5).
These plants would be indistinguishable from a progeny of SP-7 many generations distant.  
De Groot et al does not teach that their plants have three genetic determinants linked to marker loci IIH2119, IIH5250, and IIH4836.  However, as De Groot et al’s plants appear to meet the phenotypic characteristics of plants with the three determinants, it would appear that these do have these genes.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments

This is not found persuasive because De Groot’s plants were made by crossing in-house breeding lines to Allsweet and Tomato Seed OP then crossing that to a line with many male flowers (pg 17, lines 4-9);  Allsweet and Tomato Seed OP were not the only plants in the parentage of De Groot’s plants.  Further, plants claimed by process are anticipated by identical plants made by a different method.   
Applicant urges that there is no disclosure or suggestion in De Groot that the plants described therein have the recited markers of instant claim 1 or produce at least 30% more open male flowers per square meter at peak flowering time as compared with a plant lacking the three genetic determinants (response pg 12).
This is not found persuasive.  
‘652 describes as SP-7 plants grown at a spacing of 61 cm as having a vine length of 330 cm and 4 branches per plant and producing 57.2 flowers per plant (Table 1; column 29, lines 34-35), and the instant specification describes SP-7 producing 57.17 male flowers per square meter, the same number of flowers that ‘652 describes SP-7 as having per plant.  Thus, it can be concluded that a plant with vine length of 330 cm and 4 branches per plant covers one square meter.  
De Groot’s plants have a length of the longest branch of 180 cm and up to 3.5 branches per plant (pg 21, lines 7-9), and they produce up to male 82 flowers per plant (Table 4).  These plants are thus smaller than SP-7 and produce more male flowers per plant.  Although the plants were grown at a different spacing (61 cm for SP-7, 100 cm for De Groot’s plants), it appears that 
With respect to the presence of the genetic determinants in De Groot’s plants, the rejection is made because the Examiner cannot determine whether the prior art possesses the unrecited characteristics.  The Examiner does not have sufficient facts to determine whether the watermelon plants are inherently the same.  In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the watermelon plants differ.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662